Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 15, 2021 and December 21, 2021. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: A.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 10 is objected to because of the following informalities:  
In claim 10, “the center of the radiator” lacks proper antecedent basis and should read “a center of the radiator”
Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 22 been renumbered 22 and 23.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yanagi et al. (US PGPUB 2005/0264462 A1), hereinafter known as Yanagi.
Regarding claim 1, Yanagi discloses (Fig. 3) an antenna apparatus (Fig. 3), comprising: a ground plate (112), a radiator (111) disposed on the ground plate (112); a signal source coupled to the radiator (111) and configured to feed a first electromagnetic wave signal of a first frequency band into the radiator (111); a first slot (112b) disposed on the ground plate (112); and a second slot (112b) disposed on the ground plate (112), wherein both the first slot (112b) and the second slot (112b) are closed slots and surround the radiator (111), and wherein the first slot (112b) and the second slot (112b) are configured to restrain a first current distribution on the ground plate ([0045]).

    PNG
    media_image1.png
    401
    367
    media_image1.png
    Greyscale

Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shtrom et al. (US PGPUB 2014/0071013 A1), hereinafter known Shtrom.
Regarding claim 20, Shtrom discloses (Fig. 5) a terminal comprising: a printed circuit board (PCB) ([0040]); and an antenna apparatus comprising: a ground plate (500) forming a part of the PCB; a radiator (525) disposed on the ground plate (500); a signal source coupled to the radiator and configured to feed a first electromagnetic wave signal of a first frequency band into the radiator ([0045]); a first slot (505) disposed on the ground plate; and a second slot (510) disposed on the ground plate, wherein both the first slot (505) and the second slot (510) are closed slots and surround the radiator (525), and wherein the first slot (505) and the second slot (510) are configured to restrain a first current distribution on the ground plate.

    PNG
    media_image2.png
    563
    533
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yanagi in view of Takahashi et al. (US PGPUB 2011/0279342 A1), hereinafter known Takahashi.
Regarding claim 2, Yanagi further teaches (Fig. 3) wherein the first slot (112b) and the second slot (112b) are symmetrically disposed by a joint centered between the radiator (111) and the ground plate (112) but does not specifically teach wherein a radial distance from the radiator to the first slot ranges from 0.2xλ1 to 0.3x λ1, and wherein λ1 is a first wavelength of the first electromagnetic wave signal.
However, Takahashi teaches (Fig. 2, 3-1, and 4-3) a radial distance from the radiator to the first slot ranges from 0.2xλ1 to 0.3xλ1 (Dout,ring 0.27 λ – Sv 0.02 λ is 0.25 λ), and wherein λ1 is a first wavelength of the first electromagnetic wave signal.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna apparatus of Yanagi with Takahashi to include “a radial distance from the radiator to the first slot ranges from 0.2xλ1 to 0.3xλ1, and wherein λ1 is a first wavelength of the first electromagnetic wave signal,” as taught by Takahashi, for the purpose of improving performance by improving uniformity of radiation (see also [0045]). Such modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 4, Yanagi further teaches (Fig. 3) wherein the first slot is an arc shape but does not specifically teach wherein a distance between an inner side of the first slot and a center of the radiator is 0.25x λ1.
1 (Dout,ring 0.27 λ – Sv 0.02 λ is 0.25 λ).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna apparatus of Yanagi with Takahashi to include “a distance between an inner side of the first slot and a center of the radiator is 0.25xλ1,” as taught by Takahashi, for the purpose of improving performance by improving uniformity of radiation (see also [0045]). Such modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 5, Yanagi does not specifically teach wherein a first length of the first slot extending in a circumference direction is 0.5xλ1.
However, Takahashi teaches (Fig. 2) a first length of a first slot extending in a circumference direction is 0.5xλ1 ([0044]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna apparatus of Yanagi with Takahashi to include “a first length of a first slot extending in a circumference direction is 0.5xλ1,” as taught by Takahashi, for the purpose of improving performance by improving uniformity of radiation (see also [0045]). Such modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yanagi in view of Takahashi as applied to claim 5 above, and in further view of Hsiao et al. (US PGPUB 2020/0127388 A1), hereinafter known as Hsiao.
Regarding claim 6, Yanagi further teaches wherein the first frequency band is 5.9 gigahertz (GHz) but does not specifically teach wherein a second length of the first slot in a radial direction is 0.05xλ1.
However, Hsiao teaches a second length of the first slot in a radial direction is 0.05xλ1 (L1, [0047]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna apparatus of Yanagi with Hsiao to include “a second length of the first slot in a radial direction is 0.05xλ1,” as taught by Hsiao, for the purpose of improving impedance matching (see also [0047]). Such modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yanagi in view of Rafi et al. (US Patent No. 7427957 B2), hereinafter known Rafi.
Regarding claim 7, Yanagi does not specifically teach wherein the signal source is further configured to feed a second electromagnetic wave signal of a second frequency band into the radiator, wherein the second frequency band is lower than the first frequency band, wherein the antenna apparatus further comprises a third slot and a fourth slot located on respective peripheries of the first slot and the second slot, wherein both the third slot and the fourth slot are closed slots, and wherein the third slot and the fourth slot are configured to restrain a second current distribution on the ground plate.
However, Rafi teaches (Fig. 1) a signal source is further configured to feed a second electromagnetic wave signal of a second frequency band into the radiator (Abstract), wherein the second frequency band (1.575 GHz) is lower than the first frequency band (5.9 GHz), wherein the antenna apparatus further comprises a third slot and a fourth slot (22) located on respective peripheries of a first slot (20), wherein both the third slot and the fourth slot are closed slots (22), and wherein the third slot and the fourth slot (22) are configured to restrain a second current distribution on the ground plate.
.

Claims 8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yanagi in view of Rafi as applied to claim 7 above, and in further view of Takahashi.
Regarding claim 8, Yanagi does not specifically teach wherein the third slot and the fourth slot are symmetrically disposed by a joint centered between the radiator and the ground plate, wherein a radial distance from the radiator to the third slot ranges from 0.2xλ2 to 0.3xλ2, and wherein λ2 is a second wavelength of the second electromagnetic wave signal.
However, Rafi teaches (Fig. 1) a third slot a fourth slot (22) are symmetrically disposed by a joint centered between the radiator (24) and the ground plate (16).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna apparatus of Yanagi with Rafi to include “a third slot and a fourth slot are symmetrically disposed by a joint centered between the radiator and the ground plate,” as taught by Rafi, for the purpose of improving versatility in applications (see also col. 6, lines 43-47).
	However, Takahashi (Fig. 2, 3-1, and 4-3) a radial distance from the radiator to the third slot ranges from 0.2xλ2 to 0.3xλ2 (Dout,ring 0.27 λ – Sv 0.02 λ is 0.25 λ), and wherein λ2 is a second wavelength of the second electromagnetic wave signal.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna apparatus of Yanagi with Takahashi to include “a radial 2 to 0.3xλ2, and wherein λ2 is a second wavelength of the second electromagnetic wave signal,” as taught by Takahashi, for the purpose of improving performance by improving uniformity of radiation (see also [0045]). Such modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 10, Yanagi further teaches wherein the third slot is an arc shape, wherein a second distance between an inner side of the third slot and the center of the radiator is 0.25xλ2.
However, Takahashi teaches (Fig. 2, 3-1, and 4-3) a third slot is an arc shape (16), wherein a second distance between an inner side of the third slot and the center of the radiator is 0.25xλ2 (Dout,ring 0.27 λ – Sv 0.02 λ is 0.25 λ).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna apparatus of Yanagi with Takahashi to include “a third slot is an arc shape, wherein a second distance between an inner side of the third slot and the center of the radiator is 0.25xλ2,” as taught by Takahashi, for the purpose of improving performance by improving uniformity of radiation (see also [0045]). Such modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 11, Yanagi does not specifically teach wherein a third length of the third slot extending in a circumference direction is 0.5xλ2.
However, Takahashi teaches (Fig. 2) a third length of the third slot extending in a circumference direction is 0.5xλ2 ([0044]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna apparatus of Yanagi with Takahashi to include “a third length of the third slot extending in a circumference direction is 0.5xλ2,” as taught by Takahashi, for the .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yanagi in view of Rafi and Takahashi as applied to claim 11 above, and in further view of Hsiao.
Regarding claim 12, Yanagi does not specifically teach wherein a fourth length of the third slot a radial direction is .05xλ1 and wherein λ1 is a first wavelength of the first electromagnetic wave signal.
However, Hsiao teaches a length of a slot a radial direction is .05xλ1 and wherein λ1 is a first wavelength of the first electromagnetic wave signal (L1, [0047]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna apparatus of Yanagi with Hsiao to include “a length of a slot a radial direction is .05xλ1 and wherein λ1 is a first wavelength of the first electromagnetic wave signal,” as taught by Hsiao, for the purpose of improving impedance matching (see also [0047]). Such modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Shtrom in view of Minemura (EP 1562259 A1).
Regarding claim 13, Shtrom teaches (Fig. 5) a ground plate (500); a radiator (525) disposed on the ground plate (500), a signal source coupled to the radiator and configured to feed electromagnetic wave signals of a first frequency band and a second frequency band into the radiator ([0045]), wherein the second 
However, Minemura teaches (Fig. 7A) a filter (9) disposed in a slot (2) in a first manner dividing the first slot into two slots.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna apparatus of Yanagi with Minemura to include “a filter disposed in a slot in a first manner dividing the first slot into two slots,” as taught by Minemura, for the purpose of improving isolation and efficiency (see also [0054] and [0055]).
Regarding claim 14, Shtrom does not specifically teach wherein both the first filter and the second filter are band-pass filters in which an inductor and a capacitor are coupled in series, and wherein the first filter and the second filter are configured to block a first current generated by a first electromagnetic wave signal of the first frequency band; and pass a second current generated by a second electromagnetic wave signal of the second frequency band.
However, Minemura teaches (Fig. 7A) a filter (9) is a band-pass filter in which an inductor and a capacitor are coupled in series ([0054]), and wherein the filter (9) is configured to block a first current generated by a first electromagnetic wave signal of the first frequency band; and pass a second current generated by a second electromagnetic wave signal of the second frequency band ([0054]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna apparatus of Yanagi with Minemura to include “a filter is a band-pass filter in which an inductor and a capacitor are coupled in series, and wherein the filter is configured to block a first current generated by a first electromagnetic wave signal of the first frequency band; .

Claims 15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shtrom in view of Minemura as applied to claim 14 above, and in further view of Takahashi.
Regarding claim 15, Shtrom further teaches wherein the first slot (505) and the second slot (510) are symmetrically disposed by a joint centered between the radiator and the ground plate but does not specifically teach wherein a radial distance from the radiator to the first slot ranges from 0.2xλ2 to 0.3xλ2, and wherein λ2 is a second wavelength of the second electromagnetic wave signal.
	However, Takahashi (Fig. 2, 3-1, and 4-3) a radial distance from the radiator to the first slot ranges from 0.2xλ2 to 0.3xλ2 (Dout,ring 0.27 λ – Sv 0.02 λ is 0.25 λ), and wherein λ2 is a wavelength of a electromagnetic wave signal.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna apparatus of Shtrom with Takahashi to include “a radial distance from the radiator to the first slot ranges from 0.2xλ2 to 0.3xλ2, and wherein λ2 is a wavelength of a electromagnetic wave signal,” as taught by Takahashi, for the purpose of improving performance by improving uniformity of radiation (see also [0045]). Such modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 17, Shtrom does not specifically teach wherein the first slot is an arc shape, and wherein a distance between an inner side of the first slot and a center of the radiator is 0.25xλ2.
	However, Takahashi (Fig. 2, 3-1, and 4-3) a first slot is an arc shape (16), and wherein a distance between an inner side of the first slot and a center of the radiator is 0.25xλ2 (Dout,ring 0.27 λ – Sv 0.02 λ is 0.25 λ).
2,” as taught by Takahashi, for the purpose of improving performance by improving uniformity of radiation (see also [0045]). Such modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 18, Shtrom does not specifically teach wherein a first length of the first slot extending in a circumference direction is 0.5xλ2.
	However, Takahashi (Fig. 2, 3-1, and 4-3) a first length of the first slot extending in a circumference direction is 0.5xλ2 ([0044]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna apparatus of Shtrom with Takahashi to include “a first length of the first slot extending in a circumference direction is 0.5xλ2,” as taught by Takahashi, for the purpose of improving performance by improving uniformity of radiation (see also [0045]). Such modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Shtrom in view of Minemura and Takahashi as applied to claim 18 above, and in further view of Hsiao.
Regarding claim 19, Shtrom further teaches wherein the second frequency band is 2.45 GHz ([0026]) but does not specifically teach wherein a second length of the first slot in a radial direction is 0.05xλ1, wherein 1 is a wavelength of the first electromagnetic wave signal, wherein the first frequency band is 5.9 gigahertz (GHz).
However, Hsiao teaches a second length of the first slot in a radial direction is 0.05xλ1, wherein λ1 is a wavelength of the first electromagnetic wave signal (L1, [0047]), wherein a first frequency band is 5.9 gigahertz (GHz) ([0003]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna apparatus of Shtrom with Hsiao to include “a length of a slot a radial direction is .05xλ1 and wherein λ1 is a first wavelength of the first electromagnetic wave signal,” as taught by Hsiao, for the purpose of improving impedance matching (see also [0047]). Such modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).Yjk1235392

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Yanagi in view of Takahashi.
Regarding claim 21, Shtrom does not specifically teach wherein the terminal comprises a vehicle.
However, Takahashi teaches a terminal comprises a vehicle ([0070]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the terminal of Shtrom with Takahashi to include “a terminal comprises a vehicle,” as taught by Takahashi, for the purpose of improving grounding (see also 0070]).
Regarding claim 22, Shtrom does not specifically teach wherein the antenna apparatus is a vehicle-mounted external antenna.
However, Takahashi teaches an antenna apparatus is a vehicle-mounted external antenna ([0070]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the terminal of Shtrom with Takahashi to include “an antenna 
Regarding claim 22, Shtrom further teaches wherein the first slot (505) and the second slot (510) are symmetrically disposed by a joint centered between the radiator (525) and the ground plate but does not specifically teach wherein a radial distance from the radiator to the first slot ranges from 0.2xλ1 to 0.3xλ1, and wherein λ1 is a first wavelength of the first electromagnetic wave signal.
However, Takahashi teaches (Fig. 2, 3-1, and 4-3) a radial distance from the radiator to the first slot ranges from 0.2xλ1 to 0.3xλ1 (Dout,ring 0.27 λ – Sv 0.02 λ is 0.25 λ), and wherein λ1 is a first wavelength of the first electromagnetic wave signal.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the terminal of Yanagi with Takahashi to include “a radial distance from the radiator to the first slot ranges from 0.2xλ1 to 0.3xλ1, and wherein λ1 is a first wavelength of the first electromagnetic wave signal,” as taught by Takahashi, for the purpose of improving performance by improving uniformity of radiation (see also [0045]). Such modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONCHAN J KIM whose telephone number is (571)272-3204. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONCHAN J KIM/Examiner, Art Unit 2845                                                                                                                                                                                                        

/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845